Exhibit News Release Milacron Signs 5-Year, €27 Million Credit Deal CINCINNATI, OHIO, March 13, 2008Milacron Inc. (NYSE: MZ), a leading global supplier of plastics-processing technologies and industrial fluids, announced the signing of a five-year, asset-based revolving credit program through which Lloyds TSB Group plc will provide as much as €27 million of aggregate financing to certain Milacron operations in Europe for working capital purposes. “This new ABL (asset based lending) program will allow us to replace some shorter-term credit commitments while providing incremental financing for our global working capital needs, including meeting our pension funding obligations,” said Ross A.
